356 S.E.2d 779 (1987)
In the Matter of Jerome PAUL, Attorney.
No. 167P87.
Supreme Court of North Carolina.
June 2, 1987.
G. Henry Temple, Jr., Raleigh, for defendant.
*780 Christopher P. Brewer and Charles H. Hobgood, Asst. Attys. Gen., Raleigh, for the State.

ORDER
Upon consideration of the petition filed by Jerome Paul in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 2nd day of June 1987."